TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00473-CR


                               Delfino Torres-Vasquez, Appellant

                                                 v.

                                  The State of Texas, Appellee




            FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-16-904032, THE HONORABLE BOB PERKINS, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due October 27, 2017. On counsel’s

motions, the time for filing was extended to January 25, 2018. Appellant’s counsel has now filed

a third motion, requesting that the Court extend the time for filing appellant’s brief. We

grant the motion for extension of time and order appellant to file a brief no later than

February 28, 2018. No further extension of time will be granted, and failure to comply with this

order will result in the referral of this case to the trial court for a hearing under Rule 38.8(b) of

the Texas Rules of Appellate Procedure.

               It is so ordered on February 5, 2018.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish